OPINION OF THE COURT
CLARKE, Senior Judge:
Appellant was convicted by a special court-martial with members of four specifications of larceny. On appeal he challenges the admissibility of photographs taken by a bank’s Automated Teller Machine (ATM). He also contests the propriety of his photographic identification by his roommate. We affirm, holding that such photographs are admissible under Military Rule of Evidence 901(a) and that the photographic identification did not improperly invade the province of the fact finders.
The evidence at trial showed that on 28, 29, 30 and 31 December 1981, the appellant appeared before the First Citizens Bank ATM located at the bank’s 82d Airborne Division branch office and withdrew $100.00 on each date from the account of his roommate, Private Kirk Southwell. He accomplished this by using Southwell’s “bank card” and by entering Southwell’s four-digit “personal identification number.” When the appellant inserted the “bank card” into the ATM, his photograph was taken and the month, day, and time was recorded. When the appellant withdrew the $100.00, his photograph was again taken and the machine number and transaction number were recorded. For each date, a Terminal Settlement Report (TSR) was produced which listed the ATM machine number, each transaction number; the date and time of each transaction, the account number of the account with respect to which a transaction was conducted, and the amount of money deposited, withdrawn or transferred.
To explain how the ATM’s camera functions and how photographs were determined to pertain to appellant’s four with*1005drawals from Southwell’s account, the government called four witnesses. These witnesses testified as to the manner in which the film was installed in the camera, how the camera was activitated, the fact that the film was removed from the camera, placed in a cannister at the local branch office with the ATM machine number, and dates covered by the film recorded, the chain of its possession and the fact that it was properly developed and contact prints made from it.
Mrs. Marcilene Stuart was employed as the customer service representative, teller supervisor and custodian of the tapes for the First Citizens Bank 82d Airborne Division branch office. She identified the photographs, Prosecution Exhibits 5 through 12, as having been taken at the ATM machine at the 82d Airborne Division branch office because she recognized the scene depicted in the photographs as being the area outside the branch office. Mrs. Catherine Mongold who was employed at the Fort Bragg office to supervise the ATM machine, testified that the photographs depicted in Prosecution Exhibits 6, 7, 10, and 12 were taken at the ATM machine at the 82d Airborne Division branch office and that they pertained to transactions on 28, 29, 30 and 31 December. Mr. William Allen, who had been the manager of the Electronic Banking Department for the First Citizens Bank for two years, testified that by matching the transaction numbers recorded on the photographs in Prosecution Exhibits 6, 7,10, and 12 to the accompanying TSR, it revealed that the appellant withdrew $100.00 on each occasion. Southwell, the appellant’s roommate, identified the appellant in one of the photographs.
Appellant contends that the photographs can be admitted only if a teller or someone else who was present when it was taken can testify that it is a fair and accurate representation of Specialist Four Ronald D. Howell as he appeared when the picture was taken. In the case before us it is, of course, impossible for any of the tellers to testify that the events accurately depicted the events at the time of the transaction as the process is entirely automated and none of the tellers were present.
“The requirement of authentication ... as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.” Rule 901(a), Military Rules of Evidence. Under the traditional “pictorial testimony theory of photographs,” People v. Bowley, 59 Cal.2d 855, 31 Cal.Rptr. 471, 475 n. 5, 382 P.2d 591, 595 n. 5 (1963), a photograph may be authenticated by the testimony of a witness who expresses familiarity with the scene depicted and states that the photograph is an accurate representation of that scene. See Kleveland v. United States, 345 F.2d 134 (2d Cir.1965); United States v. Jeffery, 12 C.M.R. 337, 345-46 (ABR 1953). Under this theory, the photograph is then incorporated by reference into the testimony of the authenticating witness and is admissible merely as an illustration of that witness’ testimony. See People v. Bowley, supra; see generally McCormick, Evidence § 214 at p. 531 (2d ed. 1976); 3 Wigmore on Evidence § 790 at p. 219 (1970).
However, a more modern approach toward authentication has gained wide acceptance among jurisdictions facing this admissibility issue. This theory, referred to as the “silent witness” theory, allows admission of photographic evidence, even in the absence of eyewitness verification, when the proponent of the photograph adequately establishes the reliability of the process producing the photograph, thereby allowing the fact finders to reasonably infer that the contents of the photograph accurately depict the event it is offered to prove. 3 Wigmore on Evidence § 790 (1970). This concept of authentication has been adopted by an overwhelming majority of federal circuits. See United States v. Clayton, 643 F.2d 1071 (5th Cir.1981); United States v. Bynum, 567 F.2d 1167 (1st Cir.1978); United States v. Stearns, 550 F.2d 1167 (9th Cir.1977); United States v. Taylor, 530 F.2d 639 (5th Cir.), cert, denied 429 U.S. 845, 97 S.Ct. 127, 50 L.Ed.2d 117 (1976); United States v. Gray, 531 F.2d 933 (8th Cir.), cert. *1006denied 429 U.S. 841,97 S.Ct. 117, 50 L.Ed.2d 110 (1976); United States v. Pageau, 526 F.Supp. 1221 (N.D.N.Y.1981). For a collection of state cases, see Fisher v. State, 7 Ark.App. 1, 643 S.W.2d 571, 575 (1983).
We adopt the “silent witness” view. Thus, a photograph is properly authenticated once sufficient facts are established to support a reasonable inference that the subject matter is what the proponent claims. See Mil.R.Evid. 901. This foundational requirement is satisfied circumstantially by evidence which establishes the reliability of the process or system which produces the photograph. United States v. Stearns, supra at 1171; United States v. Taylor, supra at 641-42.
Under the circumstances of this case, we find that the testimony of the government witnesses furnished sufficient authentication for the admission of the photographs.
Appellant also contends that the military judge should not have allowed appellant’s roommate, Southwell, to identify the person depicted in the government’s photographs as the appellant because this (1) invaded the province of the fact finders, and (2) had more prejudicial impact than probative value. We see no error in the admission of this testimony. An examination of Southwell’s testimony shows that it meets the requirements of Military Rule of Evidence 701 as being “rationally based on the perception of the witness” and helpful to the determination of a fact in issue. As appellant’s roommate, Southwell was in an ideal position to recall appellant’s appearance and compare it to the photograph. There is no evidence that the appellant altered his appearance and thus the fact-finders could perhaps determine whether the appellant was the person in the photograph without Southwell’s testimony. Unlike the case of United States v. Butcher, 557 F.2d 666 (9th Cir.1977) (lay opinion by police and state parole officers of surveillance photographs), the defense could fully cross-examine Southwell on the accuracy of his recollection and any motives he might harbor to identify his roommate as a thief. United States v. Calhoun, 544 F.2d 291 (6th Cir.1976). The probative value of this testimony was not outweighed by the possibility of unfair prejudice within the meaning of Military Rule of Evidence 403, as the testimony did not create an undue tendency to suggest a decision on an improper basis, emotional or otherwise.
The other assignments of error have been considered and found to be without merit.
The findings of guilty and the sentence are affirmed.
Judge BADAMI concurs.